Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 25 January 1795
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas


Gentlemen
Treasury DepartmentJanuy 25. 1795
I acknowlege the receipt of your letters of the first & twenty sixth of September of the last year.
Remittances from this country to Amsterdam at the present juncture and with the anticipations here of your possible situation are attended with unusual difficulty and embarrassment. After maturely considering all the modes which occurred to reflection for effecting the payments of principal & interest on the first of June next, I have concluded on the following—
To purchase 500000 Dollars of 6 ⅌ Ct. Stock to transfer them into your names and to send them to our Minister plenipotentiary in London to wait your orders, to the end that you may cause them to be disposed of as according to circumstances shall appear to you adviseable. Measures have been taken for this purpose. The numbers & particular amounts of the Certificates of Stock are noted at foot. They will be forwarded in duplicates.
You will concert with our Minister Resident in Holland the best mode of disposing of this Stock, and if the market of London be preferable you will forward there the necessary powers and direction for sale of so much as it shall be concluded to sell according to eventual circumstances.
If the Stock can be sold so as to nett par for principal and interest to the time of sale, this will be the most agreeable mode of proceeding; by par I mean 40 current guilders at Amsterdam or 4/6 sterling at London per Dollar preferring of course the sale at one place or the other, as the state of exchange may render most for the interest of the UStates if events of war do not overrule this consideration.
If this cannot be done it will be preferred, if practicable, that the installment of one million of principal should be postponed by a new loan as on a former occasion; in which case, the interest only will be to be provided for by sale of so much Stock as may be necessary.
On this, as on all other occasions, I confide in your judgment & tried zeal for the interest of the UStates.
With great consideration & esteem   I have the honor to be   Gentlemen   Your Obed ser
PS. It is possible our Minister Mr. Pinckney may have left London temporarily for Madrid. In that case his Secretary will become possessed of my Letter & directions to him & will receive your communication.
Description of the Stock mentioned in the foregoing letter—Vizt—
100 Certificates of 6 ⅌ Cent Stock No. 2911 to 3010—both numbers inclusive dated the 31st January 1795 and of five thousand dollars each—issued in the names of Wilhem & Jan Willink & Nicholaas & Jacob Van Staphorst & Hubbard, agents for the United States in Amsterdam.
Original Via Hamburgh under cover to John Parish consul of the U States.
Duplicate through the same Channel


Messr W & J. Willinks &  N & J Van Staphorst & Hubbard
}
&c



